DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/14/2021.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 10/14/2021.
Applicant’s arguments, see pages 7-9, filed 10/14/2021, with respect to claims 1 have been fully considered and are persuasive.  The rejection of claims 1-5, 8-9, and 14-22 has been withdrawn. 
The Amendments to Claims 1 and 18, filed 10/14/2021, are acknowledged and accepted.

	
  

Reasons for Allowance
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a universal cushion support for photoelastic modulator having all the claimed features of applicant's instant invention, specifically including: in claims 1 and 18, the optical element is insertable in the interior aperture such that it is cushionably supported and held in a predetermined position by the receiving portions in contact with the respective holder contact surfaces while allowing the optical element to be vibratably driven to achieve a photoelastic effect; in claim 6, wherein a variation in the in-fill cross-sectional pattern between the one or more in-fill patterns is associated with a variation in driving efficiency of the optical element; in claim 10, defining an opening that provides access for insertion and attachment of a transducer to a selected surface of the optical element facing the opening and that allows deformation of the top member in an outward direction from the center of the optical element holder and corresponding displacement of the receiving portions so that the optical element can be inserted in the aperture to be cushionably supported by the optical element holder; in claim 12, the rigid housing including a plurality of interior support sidewalls defining a housing interior region and one or more distances between at least one surface of the optical element and at least one of the interior support sidewalls that is associated with an out-of-phase relationship with a driving oscillation frequency of the optical element, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872